Case 3:18-cv-04881-JSC Document 260-2 Filed 03/25/21 Page 1 of 4




                EXHIBIT
        Case 3:18-cv-04881-JSC Document 260-2 Filed 03/25/21 Page 2 of 4


From:              Radha Pathak
To:                Dulberg, Andrew S.; Frazier, Sarah; Marcus, David; Casamassima, Chris; Purcell, Nick
Cc:                Elizabeth Brannen; Bridget Asay; John Stokes; Radha Pathak
Subject:           Fairbairn v. Fidelity
Date:              Monday, March 15, 2021 4:11:55 PM
Attachments:       2021 03 15 Letter re bill of costs.pdf


Counsel:

I hope you all are well. Please see the attached letter regarding Fidelity’s bill of costs, and please let
us know if you are available to discuss this week. Wednesday or Thursday at 1 pm PT would work
well on our end.

Best wishes,
Radha

Radha Pathak | Stris & Maher LLP
777 South Figueroa Street, Suite 3850 | Los Angeles, CA 90017
Phone: 213.995.6807 | Fax: 213.261.0299
Email: RPathak@stris.com | Website: www.stris.com
She, Her, Hers
           Case 3:18-cv-04881-JSC Document 260-2 Filed 03/25/21 Page 3 of 4




                                                                              RADHA (RACHANA) PATHAK
                                                                              (213) 995-6807
                                                                              (213) 261-0299 (fax)
                                                                              rpathak@stris.com
March 15, 2021

VIA ELECTRONIC MAIL ONLY

Counsel:

We are in receipt of your bill of costs. Some of the costs Fidelity has requested are not properly
taxable under Fed. R. Civ. P. 54(d)(1) and the local rules of the Northern District of California.
We write this letter to commence the meet and confer process for resolving our objections,
pursuant to Civil Local Rule 54-2(b). We are available this week to speak further by phone
regarding our objections and would prefer to speak on Wednesday or Thursday if possible.

Trial Transcripts

Local Rule 54-                                                                              .
These costs should be disallowed unless a notice of appeal is filed, and in any event, Fidelity has
made no showing that expedited transcripts are necessary, so any amount exceeding the ordinary
rate ($3.65 + $0.90) should be disallowed.

Deposition Transcripts and Video

Local Rule 54-

videotaping. See, e.g., ECF 259-3 at 12 (r

impermissible. Cooper v. United Air Lines, Inc., No. 13-CV-02870-JSC, 2015 WL 3548572, at
*2 (N.D. Cal. June 5, 2015
costs of Plaintiff's videotaped depositions, but rather, that United seeks the costs for three
versions of Plaintiff's depositions an original and certified copy of the stenographic deposition
transcript, and the videotaped deposition. . . . The costs of the videotaped depositions thus exceed
the costs authorized by Civil Local Rule 54
should be disallowed, as should any cost associated with an expedited transcript (see, e.g., ECF
259-

Reproduction and Exemplification of Discovery Documents.

           requests include numerous items that fall outside of Local Rule 54-3(d)(2) as
interpreted by courts in this district, and the documentation submitted does not provide an
adequate basis to determine which costs are permissible and which are not. Fidelity accordingly


S TRIS & M AHER LLP      777 South Figueroa St., Suite 3850, Los Angeles, CA 90017         www.stris.com
334221.1
        Case 3:18-cv-04881-JSC Document 260-2 Filed 03/25/21 Page 4 of 4




has not carried its burden to establish that the requested costs are taxable, and the entire request
should be denied. See, e.g., Oracle Am., Inc. v. Google Inc., No. C 10-03561 WHA, 2012 WL
3822129, at *3 (N.D. Cal. Sept. 4, 2012).

Trial Exhibits

Local Rule 54-

the plain language of her pretrial order, she required hard copies of only the admitted trial
exhibits. She did not require the parties to provide binders to witnesses or to counsel. As such,


Trial Demonstratives and Visual Aids

           requests include numerous items that fall outside of Local Rule 54-3(d)(5) as
interpreted by courts in this district. Fidelity seeks recovery, for example, for what appear to be

                        See ECF 259-

Fidelity accordingly has not carried its burden to establish that the requested costs are taxable,
and the request should be denied either in its entirety or, at minimum, to the extent it seeks to tax
items such as those listed above. See, e.g., Shum v. Intel Corp., 682 F. Supp. 2d 992, 999-1001
(N.D. Cal. 2009); Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2014 WL 4745933,
at *10 (N.D. Cal. Sept. 19, 2014).

Witness Expenses

Local Rule 54-3(f) does not permit recovery of the actual costs of travel and lodging; it permits
                                                                               e allowed only


Moreover, Fidelity has not requested per diem, subsistence, or mileage payments; nor has it
attached any appropriate documentation supporting such a request. As such, the requested costs
should be disallowed.



Sincerely,
/s/Radha Pathak
Radha (Rachana) Pathak




                                                                                     March 15, 2021
                                                                                        Page 2 of 2
